Proceeding pursuant to CPLR article 78 to review two determinations of the respondent State Commissioner of Social Services, dated June 25, 1979 and July 16, 1979, respectively, and made after statutory fair hearings, which affirmed determinations of the local agency to discontinue petitioner’s grant of public assistance in the category of home relief for specific periods of time based upon his failure to comply with certain of the work rules applicable to employable recipients of home relief pursuant to 18 NYCRR Part 385. Petition granted, determinations annulled, on the law, without costs or disbursements, and the respondents are hereby directed to restore to the petitioner the sums withheld from his grant of public assistance pursuant to the underlying determinations. In view of the uncontradicted documentary evidence in the form of statements from petitioner’s physician indicating that his patient’s failure to appear at the New York State Employment Service on May 2, 1979 and his failure to complete his designated public works assignment were necessitated by reasons of ill health, we conclude that the State commissioner’s determinations rejecting the proffered excuses are not supported by substantial evidence. Accordingly, those determinations must be annulled (cf. Matter of Denise R. v Lavine, 39 NY2d 279; Matter of Carr v D’Elia, 72 AD2d 769). Rabin, J. P., Gulotta, Weinstein and Thompson, JJ., concur.